Citation Nr: 0528393	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-34 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for pes planus, and, if so, entitlement to service 
connection for pes planus.  

2.  Entitlement to service connection for gout.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1963 to December 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that determination, the RO denied 
the application to reopen a previously denied claim seeking 
service connection for pes planus and denied the claim of 
service connection for gout.  The appellant disagreed and 
this appeal ensued.  

In March 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge designated by the Chairman 
of the Board to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In an April 1971 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
pes planus.  

2.  The evidence added to the record since the April 1971 
rating decision does not raise a reasonable possibility of 
substantiating the claim, nor does it, by itself or in 
conjunction with evidence previously assembled, related to an 
unestablished fact necessary to substantiate the claim.   

3.  The appellant currently has a disorder manifested from 
1984 by gout or arthritis of several joints, which is not 
related to his active service in 1963.  


CONCLUSIONS OF LAW

1.  The April 1971 rating decision denying the appellant's 
claim of entitlement to service connection for pes planus is 
final.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 20.200 
(2001).  

2.  Evidence submitted since the April 1971 rating decision 
relevant to the pes planus claim is not new and material; 
thus, the requirements to reopen that claim have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  

3.  Gout was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Jurisdiction to Consider the Pes-Planus Claim

By an April 1971 rating decision, the RO denied the claim of 
entitlement to service connection for pes planus.  The RO 
notified the appellant of that decision by an April 1971 
letter, which also notified him that the rating decision 
would become final if he did not file a notice of 
disagreement within one year.  The appellant did not file a 
notice of disagreement prior to April 1972, the April 1971 
rating decision is final and may not be reopened in the 
absence of new and material evidence submitted to reopen the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  

In January 2002, the appellant submitted an application to 
reopen the previously denied claim.  Whether new and material 
evidence has been submitted is a preliminary issue to the 
reopening of the claim.  The Board has jurisdiction to 
consider the issue of whether new and material evidence has 
been submitted because that issue is part of the same 
"matter" of whether the veteran is entitled to service 
connection for this disability.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993) (interpreting the provision contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The definition of new and material evidence has recently 
changed, effective only for claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen, filed in June 2002, was 
received after August 29, 2001, and the following regulation 
defining new and material evidence applies:  

(a)  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

(b)  New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of [38 C.F.R. 
§ 20.1304(b)(1)], will be considered as having been 
filed in connection with the claim which was 
pending at the beginning of the appeal period.  

(c)  Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service 
department records which presumably have been 
misplaced and have now been located and forwarded 
to the Department of Veterans Affairs.  Also 
included are corrections by the service department 
of former errors of commission or omission in the 
preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of 
disability resulting from disease or injury 
subsequently service connected on the basis of the 
new evidence from the service department must be 
supported adequately by medical evidence.  Where 
such records clearly support the assignment of a 
specific rating over a part or the entire period of 
time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected 
by the filing date of the original claim.  

38 C.F.R. § 3.156(a) (2004).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the April 1971 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

When the RO issued its April 1971 rating decision, the 
evidence of record included the service medical records.  
Those records began with a May 1963 entrance examination that 
showed no complaints of pes planus and no examination 
findings of pes planus, or even any other disorder affecting 
the feet.  Service clinical records in June 1963 noted 
bilateral third-degree pes planus that was asymptomatic and 
not considered disabling.  Service clinical records in July 
and August 1963 discussed left heel pain from marching, 
described by physicians as bursitis.  An x-ray in August 1963 
revealed mild metatarsal varus and some degree of equine 
deformity.  A physician in late August 1963 indicated that 
the feet justified "considerable complaint" and diagnosed 
moderately severe flat feet that existed prior to service.  

A Report of Medical Survey, dated September 6, 1963, 
indicated that the appellant had third-degree pes planus that 
was not incurred in the line of duty, which existed prior to 
service, and was not aggravated by service.  The report 
indicated the appellant complained of painful feet since the 
third week of military training and declared he had never had 
painful feet prior to service.  The report specifically 
concluded that the entrance examination, which revealed a 
normal feet clinical evaluation and no complaints of pes 
planus, "are held in error."  In response, the appellant 
filed a statement dated September 9, 1963:  

I do not agree with the findings of the Board that 
I have Flat Feet, but since I have never had pains 
in my feet before coming into the Marine Corps I do 
desire to rebut the statement by the Board that my 
disability was not aggravated by the service.  I do 
feel that my service in the Marine Corps has caused 
me to have extremely painful feet which may disable 
me for the rest of my life.  

Accordingly it is my feeling that my present 
condition of painful Flat Feet is due to my service 
while on active duty in the Marine Corps Reserve.

A record of the Physical Evaluation Board in October 1963 
indicated that pes planus was not incurred in service, was 
not due to intentional misconduct, and was not the proximate 
result of active duty.  Service clinical records in November 
1963 included a medical opinion that the appellant's 
bilateral pes planus rendered the appellant totally unfit for 
duty, which the physician clarified as meaning the appellant 
did not meet the minimum requirements for enlistment.  The 
physician also concluded there was no evidence of adequate 
records to show any service aggravation of pes planus that 
existed prior to service.  

Immediately after the appellant separated from service, the 
record included a private medical statement in February 1971 
that indicated the appellant had painful flat feet, the 
current severity of which was described as an aggravation of 
the condition.  He received weekly and then monthly treatment 
for this disorder.  A March 1971 private medical statement 
diagnosed bilateral weak feet.  X-rays were negative for 
pathology.  The physician indicated that the appellant first 
appeared at his office in September 1965 complaining of foot 
pain of two years duration.  In view of clinical findings and 
to relieve symptoms and stresses of weak feet, the appellant 
was given orthopedic heels and supportive longitudinal arch 
inserts.  

From this evidence, the RO issued the April 1971 rating 
decision and concluded the third-degree pes planus had 
existed prior to service and was not aggravated by service.  
"There is no evidence that this condition was aggravated 
over and above the pre-service level."  To reopen the claim, 
there must be evidence submitted since April 1971 that was 
not previously considered by the RO (i.e., new) and that by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim (i.e., material).  

In this case, the additional evidence received since April 
1971 includes copies of individual service clinical records 
and the medical board records discussed above.  These records 
are duplicates of those previously considered and, because 
they are not new, cannot serve as new and material evidence 
to reopen the claim.  

Other evidence is new, in that it was not before the RO when 
it rendered the previous decision, but it is not material 
because it does not address the reasons for the earlier 
denial - that the pes planus existed prior to service and was 
not aggravated during service.  For example, a private 
medical record in July 1985 indicated some point tenderness 
in his ankles, but there was no discussion of pes planus.  
Similarly, a private medical record in May 1988 indicated the 
appellant had metatarsalgia of both feet, with bursitis 
versus stress fracture.  Again, there was no discussion of 
pes planus.  VA aid and attendance examination in January 
2002 diagnosed sciatica and herniated disc, but was silent as 
to any pes planus.  Finally, VA clinical records in January 
2002 noted the appellant consulted with a podiatrist for nail 
care; there was no discussion of pes planus.  Otherwise, VA 
and private clinical records were silent as to pes planus.  
Given that these medical records discussed symptoms and 
disorders affecting the feet, but did not identify pes planus 
as a current disorder, they cannot serve as new and material 
evidence to reopen the claim.  

Two medical records directly discussed the appellant's pes 
planus.  In a private medical record dated in April 1985, it 
was noted that the appellant wore corrective shoes that might 
be insufficient for his flat feet.  This document indicates 
that the appellant was treated for pes planus during and/or 
before April 1985, though it offers no support for the 
allegation that the pes planus did not exist prior to service 
and was not aggravated in service.  In fact, the April 1985 
document is silent as to these questions.  Therefore, it 
cannot serve as new and material evidence to reopen the 
claim.  

In an April 2005 private medical statement, a physician 
mainly discussed the appellant's left hip pain, though he 
also reported that the appellant had a history of an injury 
in service from which he developed foot problems, including 
pes planovalgus deformity.  The Board notes that the 
presumption of credibility of evidence as discussed in Justus 
is not absolute; there are exceptions to that presumption 
which are applicable to this case.  There is no indication 
that this physician had access to the claims file or other 
documentary evidence of the appellant's medical history.  It 
thus appears that the physician gained this information 
directly from the appellant in the course of treatment well 
after service.  The fact that the physician based the opinion 
on the unsubstantiated account of the appellant reduces the 
probative value of that opinion.  As such, the Board finds 
that the Justus credibility rule does not apply herein.  
Therefore, the April 2005 medical report cannot serve as new 
and material evidence to reopen the claim.  

The record also includes the appellant's testimony at his 
March 2005 hearing to the effect that he did not have pes 
planus prior to service.  His argument can be extended to 
include the allegation that, even if it were to have pre-
existed service, it underwent an increase in severity during 
service.  The appellant's brother also provided statements in 
February and April 2005 attesting that the appellant did not 
have pes planus prior to service.  He also argued that a 
service medical record in October 1963 - that in type-written 
script indicated pes planus was not incurred in service, was 
not due to intentional misconduct, and was not the proximate 
result of active duty - had been altered by hand, and should 
properly indicate pes planus was incurred in service and was 
the proximate result of service.  The original service 
medical record does indeed show handwritten changes to the 
October 1963 entry, though the appellant and his brother 
offer no evidence supporting the conclusion of tampering 
other than their suspicions.  However, even if the October 
1963 entry is inaccurate, the service medical records also 
include clearly unaltered November 1963 entries showing the 
appellant's pes planus existed prior to service and was not 
aggravated by service.  The record does not indicate that the 
appellant or his brother possess the requisite medical 
expertise to offer a medical opinion as to the accuracy of 
the October 1963 service medical entry.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Their lay 
testimony and contentions cannot constitute new and material 
evidence to reopen the claim.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the additional evidence 
received since April 1971 is not new and material.  The claim 
is not reopened.  

II.  Service Connection for Gout

The appellant seeks service connection for gout.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  It generally requires medical 
evidence of a current disability; evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West , 12 Vet. App. 247, 253 (1999); Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b) (2004); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

A veteran who has 90 days or more of service after December 
21, 1946, may be entitled to presumptive service connection 
of a chronic disease - such as arthritis - that becomes 
manifest to a degree of 10 percent or more within one year 
from service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. § 3.307 (2004).  

The initial element of a service-connection claim requires 
medical evidence of a current gouty disorder.  The evidence 
of record includes private clinical records in November and 
December 1984 indicating sciatica and gout, as well as a 
whiplash injury following a motor vehicle accident.  Private 
medical records in October 1989 noted, on a problem list, 
sciatic neuritis on the left, acute gouty arthritis, and 
history of gout.  Private clinical records in February 1992 
indicated degenerative joint disease of the right knee.  VA 
x-rays in February 1996 showed osteoarthritis of the left 
hip.  VA x-rays in January 2000 and in March 2001 revealed 
degenerative joint disease of the lumbar spine with herniated 
discs.  VA clinical records in May 2000 showed left sciatica 
with degenerative joint disease and osteoarthritis of the 
left hip.  VA clinical records in June 2000 showed evidence 
of sacroilitis.  VA clinical records in October 2000 revealed 
treatment for low back pain.  VA clinical record in January 
2001 noted sciatica.  VA aid and attendance examination in 
January 2002 indicated the appellant had diagnoses of 
sciatica and a herniated disc.  A private physician reported 
in an April 2005 statement that the appellant was a candidate 
for a left hip replacement due to degenerative joint disease.  

This evidence satisfies the initial element of a service-
connection claim, but the record does not include evidence of 
an in-service disease or injury or medical evidence of a 
connection between the current findings and that injury or 
disease in service.  The service medical records are silent 
as to any complaints or findings of gout, or of arthritis, or 
any other musculoskeletal disorder, with the exception of pes 
planus.  Moreover, the record does not include any medical 
opinion connecting the initially findings noted above, which 
were first shown in 1984, with the appellant's service in 
1963, more than 20 years earlier.  Nor is there any evidence 
of a continuity of symptomatology during this 20-year period 
that would suggest such a connection.  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
gout.  

III.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

This case arose from the appellant's January 2002 claim.  The 
RO issued to the appellant January, February, April, and June 
2002 letters discussing the information and evidence 
necessary to substantiate the claim and an April 2002 letter 
notifying him of the RO's initial action in this case.  By an 
April 2003 letter the RO informed the appellant of the 
appellate procedures applicable to his claim.  By a November 
2003 statement of the case, the RO listed the evidence 
considered, the legal criteria for evaluating the claim, and 
the analysis of the facts as applied to those criteria, 
thereby again informing the appellant of the information and 
evidence necessary to substantiate the claim.  By January and 
May 2004 letters, the RO provided specific information as to 
the character of evidence needed to reopen the pes-planus 
claim and to show a connection between the current gouty 
disorder and service.  By September and October 2004 
supplemental statements of the case, the RO listed the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby again informing the appellant of the 
information and evidence necessary to substantiate the claim.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claim, or of 
VA's or the appellant's responsibilities with respect to the 
evidence, is required.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, and documents received on multiple 
occasions from the appellant and her representative.  After 
the appellant testified at the hearing in March 2005, he 
sought additional time to submit evidence in this case.  The 
Board granted a motion to extend the time for the appellant 
to file additional evidence, and the appellant on several 
occasions provided additional evidence accompanied by a 
waiver of initial RO consideration of that evidence.  The 
RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  This case does not require VA to obtain a medical 
opinion.  With regards to the application to reopen the pes-
planus claim, a medical examination or opinion is only 
required after the claim has been reopened.  As the claim is 
not reopened as a result of this decision, an examination or 
opinion is not necessary.  As to the gout claim, procurement 
of an examination or opinion is necessary only "when such . 
. . opinion is necessary to make a decision on the claim".  
38 U.S.C.A. § 5103A (d)(1) (West 2002).  The necessity of 
such an opinion is triggered by the claimant's provision of 
evidence that his gout might be associated with active 
service.  38 U.S.C.A. § 5103A (d)(1)(B) (West 2002).  In 
other words, the claimant is required to present evidence 
addressing the causality element of a claim prior to 
VA affording him or her a medical opinion.  As the appellant 
in this case has not provided any competent evidence that his 
current disorder is related to his service, VA is not 
required to obtain a medical opinion on this question.  Wells 
v. Principi, 326 F. 3rd. 1381, 1384 (Fed. Cir. 2003).  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for pes planus is denied.  

Service connection for gout is denied.  



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


